 Case 3:20-cv-00794-JPG Document 21 Filed 05/25/21 Page 1 of 2 Page ID #71




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JARED M. FRANKE,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   Case No. 20-cv-00794-JPG
                                                   )
 ANDREW KRUMP,                                     )
                                                   )
                Defendant.                         )

                                  ORDER DISMISSING CASE

GILBERT, District Judge:

       On August 18, 2020, Jared Franke filed this action pursuant to 42 U.S.C. § 1983. (Doc. 1).

The Complaint did not survive screening under 28 U.S.C. § 1915A, and the Court dismissed it

without prejudice on November 5, 2020. (Doc. 15). Plaintiff filed a First Amended Complaint

complaining of excessive force during his arrest. (Doc. 17). The First Amended Complaint also

failed to survive Section 1915A review, and the Court dismissed it on April 21, 2021. (Doc. 20).

Plaintiff was granted leave to file a Second Amended Complaint on or before May 18, 2021. (Id.).

He was warned that failure to file a Second Amended Complaint by this deadline would result in

dismissal of the action with prejudice and a “strike.” (Id.) (citing FED. R. CIV. P. 41(b); 28 U.S.C.

§ 1915(g)).

       Plaintiff missed the deadline for filing a Second Amended Complaint on May 18, 2021.

At least a week has passed since the deadline expired, and he did not seek an extension of time for

filing it. The Court will not allow this matter to linger indefinitely. This action shall be dismissed

with prejudice for failure to comply with the Court’s Order (Doc. 20) to file a Second Amended

Complaint and/or to prosecute his claims. FED. R. CIV. P. 41(b). This dismissal counts as a “strike”

under § 1915(g).

                                                  1
 Case 3:20-cv-00794-JPG Document 21 Filed 05/25/21 Page 2 of 2 Page ID #72




                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 20) to file a Second Amended Complaint

and/or prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Because the underlying First

Amended Complaint was dismissed for failure to state a claim upon which relief may be granted,

this dismissal counts as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/25/2021                               s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 2
